Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of a hinge cover member for use with a swan neck type hinge for attaching a closure to a vehicle body in claim 1 including especially the construction of hinge cover member comprising an elongate channel shaped portion for receiving the hinge arm and a housing portion at one end of the elongate channel shaped portion configured to overlie part of a surface of the closure about the mounting structure and wherein the housing portion defines at least one formation for attaching an edge of a trim panel mounted to the closure to the housing portion is not taught nor is fairly suggested by the prior art of record. 	
The recitations of the specific features of a hinge cover member for use with a swan neck type hinge for attaching a closure to a vehicle body in claim 18 including especially the construction of the hinge cover member comprising an elongate channel shaped portion for receiving the hinge arm and a housing portion at one end of the elongate channel shaped portion configured to overlie part of a surface of the closure about the mounting structure and wherein the housing portion defines at least one formation for attaching an edge of a trim panel mounted to the closure to the housing portion, wherein the at least one formation is a clip formation for gripping said edge of the trim panel, the at least one clip formation defining a slot along at least part of an edge of the housing portion into which an edge region of the trim panel is inserted in use is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612


/LORI L LYJAK/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



18. (New) A hinge cover member for use with a swan neck type hinge for attaching a closure to a vehicle body, the hinge having a mounting structure at one end of a hinge arm for attaching the hinge arm to the closure, the hinge cover member comprising an elongate channel shaped portion for receiving the hinge arm and a housing portion at 
one end of the elongate channel shaped portion configured to overlie part of a surface of the closure about the mounting structure and wherein the housing portion defines at least one formation for attaching an edge of a trim panel mounted to the closure to the housing portion, wherein the at least one formation is a clip formation for gripping said edge of the trim panel, the at least one clip formation defining a slot along at least part of an edge of the housing portion into which an edge region of the trim panel is inserted in use.